USCA11 Case: 19-13631    Date Filed: 01/08/2021   Page: 1 of 21



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13631
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 5:18-cr-00503-AKK-SGC-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                    versus

RANDY EUGENE GREENE,

                                                         Defendant-Appellant

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                             (January 8, 2021)



Before JILL PRYOR, LAGOA and BRASHER, Circuit Judges.

PER CURIAM:
             USCA11 Case: 19-13631           Date Filed: 01/08/2021       Page: 2 of 21



       Randy Eugene Greene appeals his convictions, following a jury trial, and 30-

month sentence for 11 counts of odometer tampering and three counts of bank

fraud. He contends that there was insufficient evidence presented at trial to

support his convictions and argues that, at sentencing, the district court erred in

calculating the loss amount and in applying a two-level enhancement for

obstruction of justice. After careful review, we affirm Greene’s convictions and

sentence.

                                     I.     BACKGROUND

       A federal grand jury indicted Greene on 12 counts 1 of odometer tampering,

in violation of 49 U.S.C. §§ 32703(2) and 32709(b), and three counts of bank

fraud, in violation of 18 U.S.C. § 1344. The indictment alleged that Greene

“knowingly disconnected, reset, and altered and had disconnected, reset, and

altered” the odometers of 12 motor vehicles he sold, three of which were financed

by Redstone Federal Credit Union. Doc. 1 at 1–13.2 The three counts of bank

fraud were based on the three vehicles purchased with loans the buyers obtained

from the credit union. The indictment alleged that Greene knowingly defrauded

Redstone when he received funds from the credit union for the sale of these three




       1
         The government dismissed one of the 12 odometer tampering counts, Count 6, because
the alleged victim was unavailable to testify at trial.
       2
           “Doc.” numbers refer to the district court’s docket entries.

                                                   2
            USCA11 Case: 19-13631      Date Filed: 01/08/2021   Page: 3 of 21



vehicles, whose odometers displayed lower mileage than the vehicles actually had.

Greene pled not guilty and proceeded to trial.

   A. The Criminal Trial

         Over the course of a four-day jury trial, the government presented evidence

establishing that Greene sold 11 vehicles whose odometers had been altered to

reflect lower mileage, three of which were financed by Redstone Federal Credit

Union. The jury heard from Greene’s former employees, who testified about his

practice of altering odometers on the cars sold by Greene’s sales lot, RJ’s Auto

Sales.

         Joseph Gaudet testified that he bought a car from Greene and then came to

work for him at RJ’s as a salesperson. Gaudet testified that while working for

Greene he became concerned about the accuracy of odometers in vehicles they

sold because he saw “odometers laying everywhere” and heard “customers

complaining about the[ir cars’] miles.” Doc. 75 at 28–29. This prompted Gaudet

to investigate the mileage of the car he had purchased from RJ’s, and he found

paperwork indicating that his vehicle actually had higher mileage than the

odometer indicated when he purchased it. Gaudet also testified that Greene asked

him to hide documents and a computer disc showing that Greene altered odometers

on the cars RJ’s sold because Greene was being audited by the Internal Revenue

Service.


                                           3
         USCA11 Case: 19-13631      Date Filed: 01/08/2021   Page: 4 of 21



      Julian Curry, Greene’s former repair person, testified that Greene instructed

him to change the mileage shown on the odometer of at least five vehicles. On all

but one such occasion, Greene instructed him to lower the mileage. Curry

explained that typically when he repairs or changes the mileage on an odometer,

the repair shop will provide documentation from Carfax—a service that provides a

report of the vehicle’s history—indicating the car’s true mileage, but Greene never

provided him with documentation. Instead, while working at RJ’s, Curry would

set the mileage to “[w]hatever [] Greene told [him].” Doc. 75 at 89.

      The government also introduced evidence about the investigation into

Greene. The United States Secret Service agent who performed the investigation

testified that he identified 11 vehicles Greene purchased from auto auctions and

then sold to consumers with lower mileage listed on the odometers than when

Greene purchased them. The buyers of these 11 vehicles each testified that the

mileage shown on the odometer of the car they bought was lower than the car’s

actual mileage and confirmed they would not have purchased the vehicle had they

known its true mileage.

      The jury also heard from Tara Perez, the senior assistant vice president of

consumer lending at Redstone, who testified that for the three vehicles Redstone

financed, the credit union received documents showing mileage that was lower

than when Greene purchased the vehicles. Perez explained that the mileage was


                                         4
          USCA11 Case: 19-13631      Date Filed: 01/08/2021    Page: 5 of 21



used to determine the value of the cars, and, consequently, how much Redstone

was willing to lend the buyers to purchase the cars.

      Greene testified in his defense. He denied giving Gaudet any documents and

said Curry was lying when he testified that Greene instructed him to lower

vehicles’ mileage. Greene told the jury that for all but two cars (the subjects of

Counts 12 and 14), the reason for the differences in the mileage between when he

purchased the vehicles and when he sold them was that the odometers did not work

and thus had to be replaced. He testified that he personally did not participate in

the three transactions with Redstone, but he confirmed that he made money from

them. He also testified repeatedly that his salespeople told the credit union that the

odometers in the three financed vehicles were inaccurate; however, he was unable

to identify any Redstone personnel with whom his employees spoke.

      At the close of the government’s case, and again at the close of all evidence,

Greene moved for a judgment of acquittal. Both times the district court denied

Greene’s motion because the evidence in the record was sufficient for the jury to

find Greene guilty on all counts. The jury returned a verdict convicting Greene on

all counts.

   B. Presentence Investigation Report and Sentencing

      Before sentencing, the probation office prepared a presentence investigation

report (“PSR”). Based on Greene’s convictions, the PSR applied a base offense


                                          5
          USCA11 Case: 19-13631       Date Filed: 01/08/2021    Page: 6 of 21



level of seven pursuant to U.S.S.G. § 2B1.1(a)(1). The PSR recommended several

enhancements to the base offense level. It determined that the aggregate loss

amount was $109,103.95—the total purchase price of the 11 vehicles that were the

subject of the trial, the vehicle belonging to the witness who was unavailable for

trial, and two additional vehicles that were identified post-indictment. See U.S.S.G

§ 1B1.3(a)(2) (providing that enhancements “shall be determined on the basis of . .

. all acts . . . that were part of the same course of conduct or common scheme or

plan as the offense of conviction”). The PSR contained a chart listing the purchase

price of each vehicle. The PSR applied an eight-level enhancement because the

loss amount was more than $95,000 but less than $150,000. Id. § 2B1.1(b)(1)(E).

The PSR also recommended a two-level enhancement because the offense

involved more than 10 victims. Id. § 2B1.1(b)(2)(A). And it applied a two-level

enhancement for obstruction of justice because Greene perjured himself when he

testified at trial. See id. § 3C1.1, cmt. n.4(B). After application of the three

enhancements, Greene’s total offense level was 19. The PSR arrived at a criminal

history score of zero, resulting in a criminal history category of I. Based on his

total offense level and criminal history category of I, Greene’s recommended range

of imprisonment under the Sentencing Guidelines was 30 to 37 months.

      Greene objected to two of the enhancements in the PSR, the enhancements

based on total loss amount and the enhancement for obstruction of justice. First,


                                           6
         USCA11 Case: 19-13631        Date Filed: 01/08/2021    Page: 7 of 21



he objected to the PSR’s calculation of the total loss amount, arguing that the

amount should reflect the purchase price paid by those victims who testified at trial

and should not include the price of the vehicle purchased by the victim who was

unavailable for trial or of the two vehicles discovered post-indictment. Second, he

objected to the enhancement for obstruction of justice, arguing that it amounted to

a “fair trial tax,” Doc. 79 at 19, and that his testimony may have resulted from

“confusion, mistake, or faulty memory and, thus, not all inaccurate testimony or

statements necessarily reflect a willful attempt to obstruct justice,” Doc. 51 at 1

(emphasis omitted).

      At the sentencing hearing, the district court overruled both objections. First,

the court rejected Greene’s objection regarding the loss amount calculation

because although Greene’s convictions were not based on the three vehicles he

wished to exclude, the sale of these vehicles was “part of [the] relevant conduct”

and showed “a common scheme or plan as the offense of conviction.” Doc. 79 at

10. Second, the court concluded that the obstruction of justice enhancement was

warranted because Greene’s testimony contained “a litany of examples . . . that he

engaged in blatant perjury.” Id. at 20. For instance, Greene’s testimony

contradicted Curry’s statement that Greene instructed him to lower the mileage on

certain vehicles. The district court also found not credible Greene’s insistence that

Redstone knew the mileage on the vehicles was inaccurate, even though Greene


                                           7
         USCA11 Case: 19-13631         Date Filed: 01/08/2021   Page: 8 of 21



denied speaking with Redstone and could not identify anyone at the credit union

with whom his employees purportedly spoke.

      The district court calculated Greene’s total offense level as 19 and his

criminal history category as I, which yielded a Sentencing Guidelines range of 30

to 37 months’ imprisonment. The court then imposed a within-guidelines sentence

of 30 months’ imprisonment and ordered Greene to pay $109,103.95 in restitution.

      This is Greene’s appeal.

                                 II.   DISCUSSION

      Greene raises three arguments on appeal. First, he asserts that the

government presented insufficient evidence to support his convictions for

odometer tampering and bank fraud. Second, he contends that the district court

improperly calculated the loss amount at sentencing. Third, he argues that the

district court erred in applying a sentencing enhancement for obstruction of justice.

We consider each argument in turn.

   A. There Was Sufficient Evidence to Support Greene’s Convictions.

      Greene argues that we must reverse his convictions because there was

insufficient evidence to support the jury’s verdict. We review the sufficiency of

the evidence de novo, considering the evidence in the light most favorable to the

government and drawing all reasonable inferences in favor of the jury’s verdict.

United States v. Langford, 647 F.3d 1309, 1319 (11th Cir. 2011). A jury is free to


                                           8
          USCA11 Case: 19-13631       Date Filed: 01/08/2021    Page: 9 of 21



choose among reasonable constructions of the evidence. United States v. Godwin,

765 F.3d 1306, 1320 (11th Cir. 2014). Thus, we may not overturn a jury’s verdict

“if any reasonable construction of the evidence would have allowed the jury to find

the defendant guilty beyond a reasonable doubt.” United States v. Capers,

708 F.3d 1286, 1297 (11th Cir. 2013) (internal quotation marks omitted).

Additionally, “[c]redibility determinations are left to the jury” and we will not

disregard them unless the testimony is incredible as a matter of law, meaning it

contains “facts that the witness could not have possibly observed or events that

could not have occurred under the laws of nature.” United States v. Flores,

572 F.3d 1254, 1263 (11th Cir. 2009) (internal quotation marks omitted).

Applying this standard, we conclude that there was sufficient evidence to support

Greene’s convictions.

      1. The Evidence Was Sufficient to Establish that Greene Committed
         Odometer Tampering.

      To sustain a conviction for odometer tampering, the government was

required to present evidence establishing, beyond a reasonable doubt, that Greene

“disconnect[ed], reset, or alter[ed], or ha[d] disconnected, reset, or altered,” the

odometers of the 11 charged vehicles “intending to change the mileage registered

by [each] odometer,” 49 U.S.C. § 32703(2), and that he “knowingly and willfully

violate[d]” the odometer tampering statute, id. § 32709(b). To establish a willful

violation of a statute, “generally the [g]overnment must prove that the defendant
                                           9
        USCA11 Case: 19-13631       Date Filed: 01/08/2021   Page: 10 of 21



acted with knowledge that his conduct was unlawful.” United States v. Clay,

832 F.3d 1259, 1308 (11th Cir. 2016) (internal quotation marks omitted). But

“guilty knowledge can rarely be established by direct evidence”; thus, a jury may

infer knowledge and intent from circumstantial evidence. Id. at 1309 (internal

quotation marks omitted).

      Greene concedes the government established that he sold “each of the

vehicles listed in the odometer tampering counts” with an odometer showing

mileage “lower than the actual mileage of the vehicle,” but he argues that there was

insufficient evidence to prove that he intended to change the mileage because his

testimony offered a “reasonable explanation” for the lowered mileage on all but

two of the charged vehicles. Appellant’s Br. at 35, 41. Greene contends that the

government’s only support for the proposition that Greene intended to alter the

odometers was Curry’s testimony. We disagree.

      Here, there was sufficient direct and circumstantial evidence to convict

Greene on all counts of odometer tampering. In addition to Curry’s testimony that

Greene instructed him to change the mileage on at least five odometers, the jury

heard Gaudet’s testimony that Greene asked him to hide documents showing that

Greene rolled back odometers on the cars RJ’s sold. And, as Greene

acknowledges, the government presented evidence that he sold the 11 vehicles

with lower mileage than when he purchased them. The jury was entitled to credit


                                        10
         USCA11 Case: 19-13631           Date Filed: 01/08/2021   Page: 11 of 21



Gaudet and Curry’s testimony and conclude that Greene altered, or had altered, the

odometers in the 11 charged vehicles. See Flores, 572 F.3d at 1263 (“Credibility

determinations are left to the jury”).

      Greene asks us to adopt his version of the events—that he had a reasonable

explanation for the lowered mileage in all but two vehicles—but the jury’s verdict

indicates it rejected Greene’s explanation. The jury was entitled to discredit

Greene’s testimony and treat it as evidence proving the opposite of what he said.

See United States v. Brown, 53 F.3d 312, 314 (11th Cir. 1995) (stating that if a

defendant testifies in his own defense, the jury is free to disbelieve that testimony

and may determine that the opposite of his testimony is true).

      We conclude that the evidence was sufficient for a reasonable factfinder to

conclude beyond a reasonable doubt that Greene willfully tampered with the

odometers of the charged vehicles. We therefore affirm his convictions on Counts

1–3, 5, 7–10, and 12–14.

      2. The Evidence Was Sufficient to Establish that Greene Committed
         Bank Fraud.

      The bank-fraud statute, 18 U.S.C. § 1344, provides “two alternative

methods” for establishing the offense. United States v. Dennis, 237 F.3d 1295,

1303 (11th Cir. 2001). Subsection 1344(1) makes it a crime to “knowingly

execute[], or attempt[] to execute, a scheme . . . to defraud a financial institution,”

18 U.S.C. § 1344(1), and § 1344(2) criminalizes knowingly executing a scheme:
                                             11
           USCA11 Case: 19-13631           Date Filed: 01/08/2021        Page: 12 of 21



       to obtain any of the moneys, funds, credits, assets, securities, or other
       property owned by, or under the custody or control of, a financial institution,
       by means of false or fraudulent pretenses, representations, or promises.

Id. § 1344(2). 3 The two subsections “overlap substantially but not completely.”

Shaw v. United States, 137 S. Ct. 462, 468 (2016). Subsection 1334(1) requires

that a defendant intended to defraud a financial institution; by contrast, § 1334(2)

does not require a “specific intent to deceive a bank.” Loughrin v. United States,

573 U.S. 351, 356–57 (2014).4

       Greene argues that the government failed to prove that he intended to

defraud Redstone or that he made false statements to the credit union because the

evidence presented at trial consisted only of “generalized observations.”

Appellant’s Br. at 33. Additionally, Greene asserts that there was no evidence that

intended to expose Redstone to a risk of loss, that Redstone faced risk or suffered

any loss by making the loans at issue, or that Redstone’s conduct would have been


       3
         Proof of “federally-insured status of the affected institution” is a “jurisdictional
prerequisite as well as an element of the substantive crime” of bank fraud under § 1344. Dennis,
237 F.3d at 1303 (internal quotation marks omitted). Greene and the government stipulated that
Redstone Federal Credit Union was insured by the federal National Credit Union Association
(NCUA), so this element is not at issue.
       4
          The district court’s jury instructions gave the jury the option to convict Greene for
engaging in a scheme either to defraud a financial institution or to obtain money from a financial
institution through false pretenses. However, the instructions incorrectly stated that either
scheme required the jury to find that Greene intended to defraud a financial institution. As
Loughrin instructs, only the former requires the specific intent to deceive a financial institution.
Loughrin, 573 U.S. at 356–57. The court’s error is harmless, though, because the government
proved Greene intended to defraud Redstone. Additionally, we note that Greene failed to object
to this jury instruction before the trial court, and he makes no argument on appeal that the jury
instruction was erroneous.

                                                 12
         USCA11 Case: 19-13631       Date Filed: 01/08/2021    Page: 13 of 21



different had it known the true mileage of the vehicles. We reject Greene’s

arguments.

      The jury had sufficient evidence to convict Greene of bank fraud. Perez, a

senior employee at Redstone, testified that the credit union received lower,

inaccurate mileage for three of the vehicles it financed. Perez explained that

Redstone relied on the inaccurate mileage when assessing the vehicles’ values and

determining the appropriate loan amounts. And Greene admitted that he profited

from these three transactions. Although Greene testified that he did not personally

participate in the relevant transactions that led to the bank fraud charges, the jury

was entitled discredit his testimony and believe that of Perez, Curry, and Gaudet.

See Flores, 572 F.3d at 1263; Brown, 53 F.3d at 314.

      Greene cites the Fifth Circuit’s decision in United States v. Perez-Ceballos

for support, but his reliance is misplaced. 907 F.3d 863 (5th Cir. 2018). In Perez-

Ceballos, the Fifth Circuit reversed the defendant’s conviction for bank fraud,

holding that the government failed to produce sufficient evidence to support the

conviction. Id. at 867. The defendant was convicted of defrauding Chase Bank

but, as the court pointed out, no one from Chase testified at trial and there was no

evidence that Chase received any of the defendant’s false statements. Id. at 868.

The government’s case rested on “speculative” inferences and the testimony of

non-Chase employees who primarily offered “generalized observations about


                                          13
         USCA11 Case: 19-13631       Date Filed: 01/08/2021   Page: 14 of 21



banking industry regulations.” Id. at 868–69. Thus, the Fifth Circuit determined,

there was “no basis” for upholding the defendant’s conviction. Id. at 869. Here, in

contrast, the jury heard from Perez, a senior employee at Redstone, who testified

about the specific transactions underlying the three bank fraud counts. And Perez

confirmed that Redstone received from RJ’s inaccurate mileage, which affected the

values of the loans the credit union approved. Therefore, Perez-Ceballos is

inapposite.

      We conclude that the jury had sufficient evidence to find that Greene

defrauded Redstone and therefore affirm his convictions on Counts 4, 11, and 15.

   B. The District Court Did Not Err in Calculating the Loss Amount.

      Greene next challenges the application of the eight-level enhancement under

U.S.S.G. § 2B1.1(b)(1)(E) for offenses with loss amounts between $95,000 and

$150,000, arguing that the district court erred when it relied on the PSR, which

calculated the loss amount as $109,103.95, the total sales price of the 14 vehicles

with tampered odometers. Before the district court, Greene contended that the

appropriate loss amount was $86,418.37, the total sales price paid by the 11

victims who testified at trial. On appeal, Greene argues instead that the district

court plainly erred by using the full sales price of the vehicles without giving him

credit for any inherent value the vehicles retained. Greene now suggests that the

loss amount should have been the difference between the amount each victim paid


                                          14
         USCA11 Case: 19-13631       Date Filed: 01/08/2021    Page: 15 of 21



for the car and the amount he or she could recover upon resale. Again, we

disagree.

      As Greene concedes, because he raises this argument for the first time on

appeal, we review it for plain error. United States v. Bonilla, 579 F.3d 1233, 1238

(11th Cir. 2009). To “find plain error, (1) there must be error; (2) the error must be

plain; and (3) the error must affect substantial rights.” Id. (internal quotation

marks omitted). When “the explicit language of the statute or rule does not

specifically resolve an issue, there can be no plain error where there is no

precedent from the Supreme Court or this Court directly resolving it.” United

States v. Chau, 426 F.3d 1318, 1322 (11th Cir. 2005) (internal quotation marks

omitted).

      Under U.S.S.G § 2B1.1, the loss amount is the greater of “actual loss”—the

reasonably foreseeable pecuniary harm that resulted from the offense—or

“intended loss”—the pecuniary harm the defendant purposely sought to inflict.

U.S.S.G § 2B1.1(b)(1), cmt. n.3(A)(i), (ii). The district court “need only make a

reasonable estimate of the loss,” and the court’s loss determination “is entitled to

appropriate deference.” Id. § 2B1.1(b)(1), cmt. n.3(C). The loss estimate must be

“based on available information, taking into account, as appropriate and

practicable under the circumstances, factors such as . . . [t]he fair market value of

the property unlawfully taken . . . [and] [t]he approximate number of victims


                                          15
          USCA11 Case: 19-13631        Date Filed: 01/08/2021    Page: 16 of 21



multiplied by the average loss to each victim.” Id. § 2B1.1(b)(1), cmt. n.3(C)(i),

(iv).

        The district court’s loss calculation of $109,103.95, the total sales price of

the 14 vehicles with altered odometers, is a “reasonable estimate” of the pecuniary

harm that resulted from Greene’s offense based on the information available to the

court. Id. § 2B1.1(b)(1), cmt. n.3(C). Although Greene objected to the number of

vehicles used in the calculation, he never objected to using their total purchase

price in the loss calculation, nor did he offer an alternative method for calculating

the loss. Without such objections, Greene effectively admitted that the purchase

prices listed in the PSR were accurate, and “there was no call for the government

to put on specific evidence” of the vehicles’ former or inherent value at sentencing.

United States v. Rodriguez, 751 F.3d 1244, 1257 (11th Cir. 2014); see also United

States v. Shelton, 400 F.3d 1325, 1330 (11th Cir. 2005) (holding that failure to

object to the PSR’s factual statements constitutes admission of those facts). The

uncontested purchase prices of the vehicles was the only information available to

the district court when it determined the appropriate loss amount; thus, the total of

the purchase prices was a reasonable estimate of the loss.

        Greene points us to a case from the Tenth Circuit that he contends supports

calculating the loss amount as a fraction of the total purchase price. See United

States v. Sutton, 520 F.3d 1259, 1263 (10th Cir. 2008). In Sutton, the Tenth Circuit


                                            16
         USCA11 Case: 19-13631      Date Filed: 01/08/2021    Page: 17 of 21



affirmed a loss amount of 40% of the average purchase price of the vehicles with

tampered odometers the defendant sold. Id. The Sutton court noted, however, that

in the context of odometer tampering, “[the] loss may be calculated in a variety of

ways.” Id. at 1264 (collecting cases). But even if Sutton offers some support for

Greene’s argument, it is of course not binding on us. Greene has failed to identify

any binding precedent—and we too find none—requiring that the loss calculation

in an odometer tampering case be a percentage of the vehicles’ total purchase

price. See Chau, 426 F.3d at 1322 (“[T]here can be no plain error where there is

no precedent from the Supreme Court or this Court directly resolving it” (internal

quotation marks omitted)).

      Therefore, we conclude that the district court did not plainly err when it

calculated the loss amount and assessed Greene an eight-level enhancement.

   C. The District Court Did Not Err in Applying the Obstruction of Justice
      Enhancement.

      Finally, Greene challenges the district court’s application of a two-level

obstruction of justice enhancement based on his testimony at trial. Greene

acknowledges that the district court assessed the enhancement because his

“testimony was contradicted by other witnesses,” but he argues that these instances

could be “chalked up to confusion or mistake” and “were not so severe as to

warrant” the enhancement. Appellant’s Br. at 44, 46. Greene also contends that



                                         17
         USCA11 Case: 19-13631        Date Filed: 01/08/2021    Page: 18 of 21



because he was exercising his right to testify, it was inappropriate for the district

court to apply this enhancement. We discern no reversible error.

      In evaluating a district court’s imposition of an obstruction of justice

enhancement, we review the court’s findings of fact for clear error and the

application of the Guidelines to those facts de novo. United States v. Bradberry,

466 F.3d 1249, 1253 (11th Cir. 2006). “A factual finding is clearly erroneous

when, upon review of the evidence, we are left with a definite and firm conviction

a mistake has been made.” United States v. Dimitrovski, 782 F.3d 622, 628 (11th

Cir. 2015). Where the facts give rise to “two reasonable and different

constructions, the factfinder’s choice between them cannot be clearly erroneous.”

United States v. Almedina, 686 F.3d 1312, 1315 (11th Cir. 2012) (internal

quotation marks omitted). And we “accord great deference to the district court’s

credibility determinations” regarding a perjury finding. United States v. Singh,

291 F.3d 756, 763 (11th Cir. 2002) (internal quotation marks omitted).

      The Sentencing Guidelines provide for a two-level obstruction of justice

enhancement if the defendant “willfully obstructed or impeded . . . the

administration of justice with respect to the investigation, prosecution, or

sentencing.” U.S.S.G. § 3C1.1. A defendant may obstruct justice by committing

perjury. Id. § 3C1.1, cmt. n.4(B). A defendant’s testimony constitutes perjury

when the testimony: (1) is made under oath or affirmation; (2) is false; (3) is


                                          18
         USCA11 Case: 19-13631        Date Filed: 01/08/2021   Page: 19 of 21



material; and (4) is “given with the willful intent to provide false testimony and not

as a result of a mistake, confusion, or faulty memory.” Singh, 291 F.3d at 763 n.4.

A material statement is one which, “if believed, would tend to influence or affect

the issue under determination.” U.S.S.G. § 3C1.1, cmt. n.6. District courts should

include “specific findings as to each alleged instance of obstruction by identifying

the materially false statements individually”; however, “a general finding that an

enhancement is warranted suffices if it encompasses all of the [aforementioned]

factual predicates necessary for a perjury finding.” Singh, 291 F.3d at 763

(internal quotation marks omitted).

      The district court’s factual determination that Greene committed perjury was

not clearly erroneous. The court provided a “litany of examples” to support the

obstruction of justice enhancement. Doc. 79 at 20. These included, among others,

Greene’s denial that he instructed Curry to lower vehicle mileage and Greene’s

uncorroborated statement that his employees told Redstone the mileage on the

relevant vehicles was inaccurate. Greene argues that the contradiction between his

testimony and Curry’s was “not as bad[]” as the district court found because

Curry’s testimony was “general,” while Greene’s was “more specific.”

Appellant’s Br. at 44. As to his testimony regarding the credit union, Greene

contends that he did not “completely contradict” Perez. Id. at 45. Although his

testimony “may not have been the most accurate,” Greene asserts it was “possible”


                                          19
           USCA11 Case: 19-13631           Date Filed: 01/08/2021        Page: 20 of 21



that he simply assumed his employees would have informed Redstone that the

vehicles’ mileage was unknown. Id.

       We reject Greene’s arguments. He testified that Curry was “lying” when he

said Greene instructed him to alter vehicles’ odometers. Doc. 78 at 48. He also

repeatedly testified that RJ’s told Redstone the mileage was incorrect as to the

three vehicles at issue. Both statements are specific, material, and go beyond mere

“confusion or mistake.” Appellant’s Br. at 46. Greene does not dispute the factual

basis for the district court’s decision; instead, he asks this Court to adopt his

construction of the evidence. But, as explained above, where there are two

reasonable and different constructions of the facts, “the factfinder’s choice between

them cannot be clearly erroneous.” Almedina, 686 F.3d at 1315 (internal quotation

marks omitted). Because the district court’s construction is reasonable, we may

not second guess it.

       The district court’s finding of obstruction of justice is supported by the

record and we are not left “with a definite and firm conviction a mistake has been

made.” Dimitrovski, 782 F.3d at 628. Thus, we affirm the court’s application of a

two-level enhancement under U.S.S.G. § 3C1.1.5


       5
          The government argues in the alternative that even if the district court erred in applying
the obstruction of justice enhancement, any error was harmless because, at sentencing, the
district court stated it would have imposed the same sentence in the absence of the enhancement.
We need not address this argument, however, because we affirm the district court’s application
of the enhancement.

                                                 20
  USCA11 Case: 19-13631        Date Filed: 01/08/2021   Page: 21 of 21



                        III.     CONCLUSION

For the foregoing reasons, we affirm Greene’s convictions and sentence.

AFFIRMED.




                                   21